Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEE:

MELANIE REICHERT                                   DEBORAH L. FARMER
Broyles Kight & Ricafort, P.C.                     Campbell Kyle Proffitt LLP
Indianapolis, Indiana                              Carmel, Indiana

                                                                                   FILED
                                                                                Feb 23 2012, 9:20 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                        CLERK
                                                                                      of the supreme court,
                                                                                      court of appeals and
                                                                                             tax court




DANIEL O’REILLY,                                   )
                                                   )
       Appellant-Respondent,                       )
                                                   )
               vs.                                 )        No. 29A04-1108-DR-399
                                                   )
RUTH DOHERTY,                                      )
                                                   )
       Appellee-Petitioner.                        )


                     APPEAL FROM THE HAMILTON SUPERIOR COURT
                          The Honorable Wayne A. Sturtevant, Judge
                               Cause No. 29D05-0706-CR-879



                                        February 23, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       The marriage of Daniel O’Reilly (“Husband”) and Ruth Doherty (“Wife”) was

dissolved pursuant to an agreement that covered all issues except attorney’s fees, and a

hearing was held solely on that issue. Wife and her attorney testified to several incidents of

misconduct on Husband’s part that resulted in higher fees for Wife. Husband denied or

offered justifications for some of the alleged misconduct. Wife works part of the year as a

school secretary and received a slightly larger portion of the marital estate. The trial court

found that Husband was not a credible witness and ordered him to pay $30,000 of Wife’s

attorney’s fees. Husband appeals the attorney fee award, arguing that his misconduct

accounts for less than $5000 of Wife’s attorney’s fees and that the parties’ resources, which

are currently about equal, do not justify the amount awarded to Wife. Based on the evidence

favorable to the judgment, we cannot say that the trial court abused its discretion; therefore,

we affirm.

                              Facts and Procedural History

       On June 7, 2007, Wife filed a petition for dissolution. Before their separation, the

parties lived in Fortville with their three sons. Husband later purchased a residence for

himself in Fishers. On June 22, 2007, the parties reached a preliminary agreement regarding

parenting time, child support, and the payment of various expenses. The agreement stated

that the parties would comply with the Parenting Time Guidelines, “specifically those

provisions dealing with courtesy, privacy and communication.” Appellant’s App. at 17. At

Husband’s request, the parties agreed to have Dr. John Ehrmann perform a custody


                                              2
evaluation. Husband agreed to pay the mortgages on both residences, health and auto

insurance premiums, the children’s uninsured health expenses, and the children’s school

expenses.

       On September 29, 2008, Wife filed a motion for rule to show cause, alleging that

Husband had not paid some of the expenses that he was required to pay pursuant to the

agreement. Wife served interrogatories on Husband, which he failed to answer. On

November 10, 2008, Wife filed a motion to compel Husband to respond to her discovery

requests, and the trial court granted Wife’s motion a few days later. On November 26, 2008,

Wife filed a motion for sanctions because Husband still had not fully responded to her

discovery requests. After a hearing on December 4, 2008, the court ordered Husband to

respond to all of Wife’s pending discovery requests within thirty days and to pay $3795 in

attorney’s fees to Wife’s attorney. The court also found Husband in contempt for failing to

pay for school supplies, auto insurance, uninsured health care costs, and the registration for

Wife’s vehicle. He was ordered to reimburse Wife in the amount of $1206.88.

       Wife is a United States citizen, but is originally from the United Kingdom, and her

mother still lives there. Wife wanted the children to have passports so that they could come

with her in the event that she chose to visit her mother. Husband refused to sign the

children’s passport applications, claiming that Wife had threatened to take the children

abroad and keep him from ever seeing them again.1 On January 22, 2009, Wife filed a

petition requesting the court to compel Husband to sign the passport applications, which the


       1
           Wife denied making any such statement.

                                                    3
court granted.

       On February 2, 2009, Wife filed another motion for sanctions because Husband still

had not responded to all discovery requests. On February 11, 2009, the court ordered

Husband to respond to discovery requests within fifteen days and took the issue of attorney’s

fees under advisement.

       Meanwhile, Husband had decided that he no longer wanted Dr. Ehrmann to perform

the custody evaluation. The parties agreed to have Dr. Jonni Gonso perform the custody

evaluation, and she completed her report on August 20, 2009. On December 17, 2009,

Husband filed a request that Dr. Gonso submit an updated evaluation, which the court

granted on December 31, 2009. Dr. Gonso completed the updated evaluation on September

16, 2010.

       On May 20, 2010, the parties participated in court-ordered mediation. The parties

disagree somewhat on what happened at mediation. Wife testified that she was at mediation

from 9:00 a.m. to 11:30 p.m. She stated that Husband left around 9:30 p.m. without

responding to her offer. One of the issues that they were attempting to resolve was the

parenting time schedule for the children’s summer vacation. Wife claims that Husband

unilaterally chose to use one of their draft agreements from the mediation and made plans to

take the children out of state on short notice. Husband testified that he left mediation

sometime between 10:00 p.m. and 12:00 a.m. after rejecting an offer from Wife. He stated

that he left because he had not eaten since 11:30 a.m. and needed to get up early for work the

next day.


                                              4
        On February 25, 2011, the parties submitted an agreed order on all issues except

attorney’s fees. The court entered an order dissolving the marriage and incorporating the

parties’ agreement. Wife received the Fortville residence, and Husband received the Fishers

residence. Various accounts and other assets were divided between the parties, and Wife also

paid $50,000 cash to Husband to bring her share of the marital estate to somewhere between

52% and 56%.2

        Evidentiary hearings on the issue of attorney’s fees were held on April 13 and July 1,

2011. Wife testified that she started working as a secretary at Geist Elementary School in

August 2007. She works during the school year and a few weeks before and after. She

works thirty hours per week and earns about $16 per hour. Wife testified that she would like

to work during the summer break, but she and Husband have “never been able to resolve the

summer calendar until the day the boys get out of school, so it’s been really difficult to do

that. Most summer jobs by then are taken by college students or high school students.” Tr. at

32.

        Wife testified to several problems that she felt were Husband’s fault and caused her to

incur attorney’s fees. Wife testified that she tried to coordinate parenting issues via email,

but Husband often refused to respond. She stated that Husband frequently sent her messages

through the children despite the fact that it was repeatedly pointed out to him that




        2
          The exact value of Wife’s share is in dispute because the parties could not agree on the value of the
Fortville residence.

                                                      5
communicating through the children is discouraged by the Parenting Time Guidelines.3

Counsel had to get involved with ordinary parenting duties such as coordinating the

children’s sports activities, telephone contact with the children, and coordinating

appointments.

        Wife testified that Husband took the children to a new dentist, and she was not aware

of it until the children’s regular dentist told her that the children’s records had been

transferred. Wife had to get counsel involved because Husband would not tell her who the

new dentist was. On one occasion, the children’s doctor needed to cancel an appointment

and was unable to reach Wife. The doctor called Husband to get Wife’s cell phone number,

but Husband refused to provide it. As a result, Wife showed up to the canceled appointment.

        Wife testified that Husband was the one who requested the custody evaluation, but he

canceled his appointment with Dr. Ehrmann. Months later, Husband indicated that he

wanted Dr. Gonso to perform the evaluation instead. After Wife agreed to that, Husband

waited several more months before scheduling an appointment. After the evaluation was

done, the case continued to drag on, and Husband requested an updated evaluation. That was

granted in December 2009, but the appointment was not made until sometime in the summer

of 2010. The final dissolution hearing was originally scheduled for July 29, 2010, but was

reset because Husband’s counsel filed a motion to withdraw the day before the hearing and

because the updated custody evaluation was not completed until September 16, 2010.



        3
          Section I(A)(1) of the Parenting Time Guidelines states: “All communications concerning the child
shall be conducted between the parents…. A child shall not be used to exchange documents or financial
information between parties.”

                                                    6
        Wife testified that it was a “constant battle” every year to get the health insurance

cards from Husband and that she has never gotten them without getting counsel involved. Id.

at 17. She stated that counsel had to get involved about every six months to get him to pay

the auto insurance as required by the preliminary agreement.

        Wife testified that Husband sometimes came to her home without permission and had

the children retrieve or drop off items.4 On one occasion, Wife caught Husband taking a play

gym from her yard. She had to go through counsel to get it back and to get him to heed her

request that he not come to her house without obtaining her permission beforehand.

        In 2008, Husband was arrested for operating while intoxicated, and his driver’s license

was suspended from June 6 to December 3, 2008. Wife observed him driving a vehicle with

the children as passengers during the time that his license was suspended. Wife had to

involve counsel to get Husband to stop driving with the children without a valid license.

        Wife testified that she has incurred about $75,000 in attorney’s fees in this case. She

borrowed $12,000 from her mother to make a payment toward her attorney’s fees and still

has a balance of about $32,000. She requested that the court order Husband to pay her

remaining balance and the money that she borrowed from her mother.

        Wife’s counsel testified in more detail about the attorney’s fees incurred by Wife. She

testified concerning her efforts to obtain complete discovery responses after the December


        4
          Around the time that she filed for divorce, Wife obtained a protective order against Husband. The
protective order was not included in the record, so we are not aware of its terms or duration. It is not clear
from Wife’s testimony whether these incidents involved conduct that would have violated the protective order.
 Based on Wife’s Exhibit 10, which contains correspondence between the attorneys involved in this case, it
appears that at least some of the incidents involved the children picking up or dropping off their own
belongings rather than Husband using the children to take things that belonged to Wife.

                                                      7
2008 order compelling Husband to respond and awarding attorney’s fees. In particular,

Husband claimed that he did not have any retirement plan through Wyeth, a former employer.

Although Husband claimed that he believed any benefits from Wyeth had been rolled over

into an IRA that had already been disclosed, Wife believed that Husband was aware of the

pension because she received a letter from Wyeth confirming that Husband had changed his

address from the Fortville residence to his new residence in Fishers. Ultimately, Wife had to

use a non-party request for production of documents to confirm the existence and value of

Husband’s Wyeth pension. Counsel for Wife testified that her efforts to obtain discovery

responses after the December 2008 order caused Wife to incur additional attorney’s fees of

$1453.

         Counsel for Wife testified that $500 in fees were attributable to delays in completing

the custody evaluation. Another $500 were attributable to the issue of Husband driving the

children while his license was suspended. The passport issue accounted for $600 of Wife’s

attorney’s fees. Counsel for Wife testified that “a minimum of a thousand dollars” was

attributable to issues such as using the children as messengers, not providing health insurance

cards, and not paying auto insurance. Id. at 51.

         Counsel for Wife also felt that attorney’s fees were driven up by the fact that Husband

changed counsel twice during the case:

         [E]ach time there was a change of lawyers, it involved, I think, more work to
         be done and just getting everybody up to speed, and the nature of cases is such
         that whenever there’s a delay, a high-conflict case continues to be high
         conflict. And if the case goes on for three or four years, that’s just three or
         four years’ worth of opportunities for a couple to argue over things like getting
         the bicycles and the summer schedule and that causes attorney fees. And I

                                                8
       respectfully suggest that Mr. O’Reilly has been somewhat more responsible for
       the delays than Ms. Doherty with the length of time it took him to get custody
       evaluations under way.

Id. at 50.

       Husband testified that he previously had a high-paying job at Lilly; however, he lost

his job due to downsizing on November 1, 2010, and he started collecting unemployment

benefits. After unsuccessfully searching for a comparable job, Husband went back to school

to get certified as a teacher. Husband is attending school fulltime and is not employed. He

expects to get his certification in July 2012. A large portion of his share of the marital estate

is in retirement accounts that have a ten percent penalty for withdrawals. Currently, he is

paying for his expenses with the $50,000 cash he got in the divorce settlement and has not

borrowed any money. Husband testified that he owes “tens of thousands” to his second

attorney and has a balance of about $5000 with his current attorney. Id. at 77. He does not

believe that he can afford to pay Wife’s attorney’s fees.

       Husband testified that he never scheduled an appointment with Dr. Ehrmann because

he and Wife were getting counseling and it was possible that they would reconcile. Husband

testified that he felt that Wife had also “frequently” violated their preliminary agreement, but

he did not identify any specific issues. Id. at 76.

       On July 8, 2011, the court ordered Husband to pay $30,000 to Wife’s attorney within

365 days. The court found that Wife’s attorney’s hourly rate of $275 was reasonable given

her experience, training, and skill. The court explicitly found that Husband was not credible.

The court found that Husband’s multiple changes of counsel resulted in higher fees for both


                                               9
parties and that Wife incurred unnecessary fees due to: (1) Husband’s refusal to sign

passports; (2) Husband’s failure to disclose the Wyeth pension; (3) delays in completing the

custody evaluation requested by Husband; (4) Husband’s license suspension; and (5)

Husband’s repeated failure to respond to discovery requests. The court further found that

Wife incurred at least $1000 to address issues such as Husband’s entering her residence

without permission, speaking derogatorily about her to the children, not providing insurance

cards, and taking a child to new a dentist without Wife’s knowledge. The court found that

neither party was “in a good position to pay legal fees,” but nonetheless concluded that based

on Husband’s conduct and the parties’ financial resources, Husband should pay a portion of

Wife’s attorney’s fees. Appellant’s App. at 14-15. Husband now appeals the order requiring

him to pay $30,000 of Wife’s attorney’s fees.

                                  Discussion and Decision

       In dissolution cases, the trial court is statutorily authorized to award attorney fees:

       The court periodically may order a party to pay a reasonable amount for the
       cost to the other party of maintaining or defending any proceeding under this
       article and for attorney’s fees and mediation services, including amounts for
       legal services provided and costs incurred before the commencement of the
       proceedings or after entry of judgment.

Ind. Code § 31-15-10-1.

       We review a trial court’s award of attorney fees in connection with a
       dissolution decree for an abuse of discretion. The trial court abuses its
       discretion if its decision is clearly against the logic and effect of the facts and
       circumstances before it. When making such an award, the trial court must
       consider the resources of the parties, their economic condition, the ability of
       the parties to engage in gainful employment and to earn adequate income, and
       other factors that bear on the reasonableness of the award.


                                               10
Hartley v. Hartley, 862 N.E.2d 274, 286 (Ind. Ct. App. 2007) (citations omitted). The court

may also consider whether a party has committed misconduct that results in additional

litigation expenses. Mitchell v. Mitchell, 875 N.E.2d 320, 325 (Ind. Ct. App. 2007), trans.

denied.

       Husband argues that even if all of Wife’s allegations concerning his conduct are true,

the evidence demonstrates that his conduct caused only $4100 in additional fees, and that

their respective financial situations do not warrant the additional $25,900 that the court

ordered him to pay.

       First, we note that Wife’s attorney testified that Husband’s conduct resulted in a

minimum of $4100 in additional fees. The trial court appears to have credited her testimony

that $4100 is a conservative estimate. In addition, the court found that Husband’s multiple

changes in counsel also required Wife’s counsel to spend additional time on the case. We

note that Husband’s second attorney filed a motion to withdraw a day before the final hearing

was scheduled to commence, which would support an inference that at least one of

Husband’s changes in counsel was motivated by a desire to delay the case. The trial court’s

award appears to contemplate that Husband’s actions cost Wife somewhat more than $4100

in attorney’s fees. Husband does not cite any authority indicating that the trial court was

required to give an exact breakdown of the amount of the award attributable to Husband’s

misconduct.

       Husband argues that he should not be faulted for the failed mediation, noting his

testimony that he participated for thirteen hours, responded to Wife’s final offer, and left only


                                               11
because he had not eaten for several hours and had to wake up early the next day. The trial

court mentions the failed mediation in the first paragraph of its order, which outlines the

procedural history of the case. It is not clear that the court actually based any part of its

award on the failed mediation. Even if it did, we would have to look at the evidence

favorable to the court’s judgment. See Cannon v. Cannon, 677 N.E.2d 566, 570 (Ind. Ct.

App. 1997) (when applying reviewing an award of attorney’s fees for abuse of discretion, we

do not reweigh evidence or judge witness credibility), trans. denied. Wife’s account of the

mediation conflicted with Husband’s, and the trial court explicitly found that Husband was

not credible.

       Husband argues that Wife’s actions also caused him to incur additional attorney’s

fees, but the pages of the transcript to which he cites do not support that claim. Husband has

not identified any specific misconduct on Wife’s part.

       As to the parties’ financial resources, Husband emphasizes the court’s finding that

“[n]either party is in a good position to pay legal fees.” Appellant’s App. at 14-15. Husband

further notes that Wife received a slightly larger share of the assets and that their current

financial resources are similar. Although neither party is in a good position to pay attorney’s

fees, that does not preclude the trial court from finding that Husband is in a better position

than Wife. As Wife points out, she has had to borrow money to pay her attorney’s fees,

whereas Husband testified that he has not had to borrow money to meet his financial

obligations. And while Husband is currently unemployed, he anticipates becoming certified




                                              12
to teach by July 2012, and he still has the potential to work in the pharmaceutical field if a

position becomes available.

       In light of the evidence of the parties’ conduct and financial resources that is favorable

to the court’s judgment, Husband has not shown that the trial court abused its discretion by

ordering him to pay $30,000 of Wife’s attorney’s fees. Therefore, we affirm.

       Affirmed.

MAY, J., and BROWN, J., concur.




                                              13